Order entered October 16, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01138-CR
                                      No. 05-16-01139-CR
                                      No. 05-16-01140-CR

                        DERRICK BRANNON SULLIVAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1324555-S

                                            ORDER
       Niles Illich’s Motion to Withdraw as Counsel for appellant is GRANTED. The clerk is

directed to update the court’s records to reflect that Niles Illich is no longer appellant’s counsel

of record and all future orders and notices are forwarded to appellant, pro se at: TDCJ No.

02092943, Wallace Unit, 1675 South FM 3525, Colorado City, TX 79512.


        Appellant’s Motion for Sanctions is DENIED.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE